Petition for Writ of
Mandamus Denied and Memorandum Opinion filed November 10, 2009.
 
In
The
Fourteenth
Court of Appeals

NO. 14-09-00885-CV

 
In Re Bree Anne Finch,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
 OPINION
On October 20, 2009, relator, Bree Anne Finch, filed
a petition for writ of mandamus in this Court.  See Tex. Gov’t Code Ann.
§22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asks this Court to compel the Honorable K. Randall Hufstetler, presiding
judge of the 300th District Court of Brazoria County, to set aside his
September 25, 2009 order finding her in contempt. 
Relator has not established her entitlement to the
extraordinary relief of a writ of mandamus.  Accordingly, we deny relator’s
petition for writ of mandamus. 
                                                                                    PER
CURIAM
 
Panel consists of Justices Yates, Frost, and Brown.